AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00060-LGW-BWC Document 28 Filed 05/06/21 Page 1 of 1

In the United States District Court
For the Southern District of Georgia

Waycross Division
RICHEKAD JEAN, *
*
Petitioner, * CIVIL ACTION NO.: 5:20-cv-60
*
Vv. *
*
TRACY JOHNS, *
*
Respondent. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 27. Petitioner Richekad Jean (“Jean”)
did not file Objections to this Report and Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, GRANTS
Respondent's Motion to Dismiss, DENIES as moot Jean’s 28 U.S.C.
§ 2241 Petition, DIRECTS the Clerk of Court to CLOSE this case
and enter the appropriate judgment of dismissal, and DENIES Jean

in forma pauperis status on appeal.

SO ORDERED, this day of wf , 2021.

 

 

HON./LYSA GODBEY WOOD, JUDGE
UNI STATES DISTRICT COURT
SOUTJKERN DISTRICT OF GEORGIA

 
